Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive. Please consider the response below: 
Regarding Independent claim 1, applicant argues that the combination of Singaraju (2019/0103095) in view of Viswanathan (2018/0083893).
Applicant argues the F-Score disclosed in Singaraju is not the equivalent to the anomaly score claimed in the invention since Singaraju’s F-Score is nor ranking the intent of the utterances. 
I reply, examiner respectfully disagree because Singaraju uses to F-Score to rank the utterances using the intent of the utterances which is the same way the claimed invention is ranking the utterances of users. (Section 0079 clearly teaches a computing system may receive training samples for training one or more classifiers to distinguish inputs (user utterances) associated with a plurality of intents)
(Section 0070, lines 5-9 clearly teaches that the identified pairs of intents, pairs of training samples each including a training sample associated with one intent  and a training sample associated (Utterances) with the other intent are ranked based upon distinguishability scores (F-scores))- this means the F-scores is used to rank the utterances based on the intent of the utterances. Based on the intent means the intent of the utterances are used to measure how close the utterances are.   

Applicant argues Singaraju does not discuss verifying the association of multiple utterances to one intent, but rather whether two or more different intents can be distinguished from one another based on the utterances.
In reply, Examiner respectfully disagree because there is nowhere in the claim that there is limitation of associating multiple utterances to one intent instead independent claims 1,8, 15 clearly claims “Correctly associating the first utterance with the given intent which means one utterance mapped to one intent. Therefore if claims does not disclose the association of multiple utterances to one intent then it cannot be argued as an undisclosed limitation or limitation that is not addressed by the office action.
   

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singaraju (2019/0103095) in view of Gandhe (10943583).
Claim 1, Singaraju discloses a method comprising: ranking, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
identifying a first utterance (First subset of training samples “Utterances”- See section 0004, lines 10-11) from the plurality of historic utterances (Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances) having a first anomaly score greater than an anomaly threshold (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value) and a second utterance ((second subset of training samples “Utterances”- See section 0004, lines 10-11) from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
the first anomaly score indicates a greater distance in the cosine space from the collective average value than the second anomaly score indicates. (Section 0084 the first subset of training samples (Utterance) has a bigger distance than the distance of the second subset- Section 0098-Levenshtein distance reads on the distance in the vector space) 
in response to receiving a first verification from a second classifier that the first classifier has correctly associated the first utterance with the given intent, (Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) adding the first utterance to a training dataset as a positive example for the given intent; (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification from the second classifier that the first classifier has incorrectly associated the second utterance with the given intent, (Section 0087, lines 18-22- thus the pair of samples (utterances) pair of intents with poor ability –F-scores below the threshold value or level)  adding the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
Singaraju does not clearly disclose receiving a response from an external source and  wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space, such that the first anomaly score indicates a greater distance in the multidimensional space from the collective average value than the second anomaly score indicates:
 
Gandhe disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device (Col. 8. Lines 11-20, Server 120 which is the external device sent results from the engine 258 (in the Server 120) to other processing components (local device))  and wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances (Col. 7 lines 2-8- thus the confidence score measures the similarity of the sound in the utterance and the models for the language sounds (stored language factors))  in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space. (Col. 29, lines 24-27, Fig. 9A and 9B shows a high dimensional space)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including external servers to in processing the audio data. The motivation is that processing data externally makes the data very secured. 

Claim 2, Singaraju in view of Gandhe discloses wherein ranking according to the anomaly scores further comprises: creating a corresponding plurality of vector representations for each utterance of the historic utterances using an encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
 and scoring the vector representations to produce a list of anomalous vector representations sorted by score. (Gandhe: Col. 30, lines 10-19 the form of text sentence are created by using a vector representations). 
Claim 3, Singaraju in view of Gandhe discloses wherein ranking according to the anomaly scores further comprises:
creating a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Gandhe: Col. 30, lines 6-10- thus sentences are mapped to create vector representations using cluster. Understand there a plurality of vector representation-second vector representation).  
scoring the second vector representations to produce a second list of anomalous second vector representations; (Gandhe: Col. 32: Lines 42-46- thus the score of scores with the vector scores reads on scoring the second vector representations) determining utterances that are agreed to be anomalous by comparing the list with the second list; (Gandhe: Col. 31 lines 41-47) and outputting the agreed utterances as anomalous utterances. (Gandhe: Col. 36 lines 1-3- thus the language model based on the audio data/acoustic model output to determine the text corresponding to the utterance)
Claim 4, Singaraju in view of Gandhe  discloses wherein scoring the vector representations includes one of determining a cosine distance to a cluster; (Gandhe: Col. 36, lines 15-20- thus Clusters)  training a one-class support vector machine and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 
Claim 5, Singaraju in view of Gandhe wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 
Claim 6, Singaraju in view of Gandhe disclose  wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the first classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the first classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored). 
Claim 7, Singaraju in view of Gandhe discloses  further comprising retraining the first classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 
Claim 8, Singaraju a computer readable storage medium instructions that when executed by a processor enable the processor to perform an operation, (Section 0071, lines 1-7- thus the software are executed by one or more processing units) the operation comprising:
ranking, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a first classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
identifying a first utterance (First subset of training samples “Utterances”- See section 0004, lines 10-11) from the plurality of historic utterances (Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances)  having a first anomaly score greater than an anomaly threshold (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value) and a second utterance ((second subset of training samples “Utterances”- See section 0004, lines 10-11) from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
the first anomaly score indicates a greater distance in the multidimensional space from the collective average value than the second anomaly score indicates (Section 0084 the first subset of training samples (Utterance) has a bigger distance than the distance of the second subset- Section 0098-Levenshtein distance reads on the distance in the vector space) 
in response to receiving a first verification from a second classifier that the first classifier has correctly associated the first utterance first utterance with the given intent, (Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) adding the first utterance to a training dataset as a positive example for the given intern (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification from the second classifier that the first classifier has incorrectly associated the second utterance with the given intent, (Section 0087, lines 18-22- thus the pair of intents with poor ability –F-scores below the threshold value or level)  adding the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
(Section 0063, lines 12-15- thus Singaraju address a first and second classifiers by disclosing linear classifier (a logistic regression or naïve Bayes classifier)- first classifier
Support vector machine (SVM) classifier, a decision tree classifier, a nearest neighbor classifier- second classifier.)  
Singaraju does not clearly disclose receiving a response from an external source and wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space.
Gandhe disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device. (Col. 8. Lines 11-20, Server 120 which is the external device sent results from the engine 258 (in the Server 120) to other processing components (local device)) and wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances (Col. 7 lines 2-8- thus the confidence score measures the similarity of the sound in the utterance and the models for the language sounds (stored language factors))  in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space. (Col. 29, lines 24-27, Fig. 9A and 9B shows a high dimensional space)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including external servers to in processing the audio data. The motivation is that processing data externally makes the data very secured. 

Claim 9, Singaraju in view of Gandhe discloses wherein ranking according to the anomaly scores further comprises:
creating a corresponding plurality of vector representations for each utterance of the historic utterances using an encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
and scoring the vector representations to produce a list of anomalous vector representations sorted by score. (Gandhe: Col. 30, lines 10-19 the form of text sentence are created by using a vector representations)

Claim 10, Singaraju in view of Gandhe discloses wherein ranking according to the anomaly scores further comprises: 
creating a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Gandhe: Col. 30, lines 6-10- thus sentences are mapped to create vector representations using cluster. Understand there a plurality of vector representation-second vector representation)  
scoring the second vector representations to produce a second list of anomalous second vector representations; (Gandhe: Col. 32: Lines 42-46- thus the score of scores with the vector scores reads on scoring the second vector representations) determining utterances that are agreed to be anomalous by comparing the list with the second list; (Gandhe: Col. 31 lines 41-47) and outputting the agreed utterances as anomalous utterances. (Gandhe: Col. 36 lines 1-3- thus the language model based on the audio data/acoustic model output to determine the text corresponding to the utterance)
Claim 11, Singaraju in view of Gandhe discloses wherein scoring the vector representations includes one of: determining a cosine distance to a cluster; ((Gandhe: Col. 36, lines 15-20- thus Clusters) training a one-class support vector machine; and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 

Claim 12, Singaraju in view of Gandhe discloses wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 

Claim 13, Singaraju in view of Gandhe disclose wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored). 
Claim 14, Singaraju in view of Gandhe disclose further comprising: retraining the classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 
Claim 15, Singaraju disclose a system comprising: 
a processor; and a memory storage device including instructions that when executed by the processor, (Section 0071, lines 1-7- thus the software are executed by one or more processing units) enable the processor to:
rank, according to anomaly scores, a plurality of historic utterances (Section 0024, lines 7-9- given training samples (e.g. user historic utterances)) that have been associated by a classifier with a given intent of a plurality of predefined intents; (Section 0024, lines 9-15- thus the training sample is associated with the other intents which are ranked) 
identify a first utterance from the plurality of historic utterances (Section 0079, lines 1-4-training samples reads on the pluralities of historical utterances) having a first anomaly score greater than an anomaly threshold; (Section 0024, lines 15-18- thus the training samples having  is distinguishable score (anomaly) above the threshold level-See Section 0084 lines 10-13 when the F-Score is below a certain value)
identify a second utterance from the plurality of historic utterances having a second anomaly score less than the anomaly threshold; (Section 0084, lines 1-5- thus when F-score is below a certain value (threshold score))
the first anomaly score indicates a greater distance in the multidimensional space from the collective average value than the second anomaly score indicates (Section 0084 the first subset of training samples (Utterance) has a bigger distance than the distance of the second subset- Section 0098-Levenshtein distance reads on the distance in the vector space) 

in response to receiving a first verification from a second classifier that the first classifier has correctly associated the first utterance with the given intent, (Section 0087, lines 16-18- thus when an utterance based on intent is classified as good is indicated with a green circle) add the first utterance to a training dataset as a positive example for the given intent; (Section 0086, lines 11-14- thus those utterances with higher F score are added to the classification models as good utterances with positive intent)  
and in response to receiving a second verification from the second classifier that the first classifier has incorrectly associated with second utterance with the given intent, (Section 0087, lines 18-22- thus the pair of intents with poor ability –F-scores below the threshold value or level) add the second utterance to the training dataset as a complement example for the given intent. (Section 0087, lines 22-24- thus when the F-Score is below the threshold then it is indicated as poor utterance with a red circle). 
(Section 0063, lines 12-15- thus Singaraju address a first and second classifiers by disclosing linear classifier (a logistic regression or naïve Bayes classifier)- first classifier
Support vector machine (SVM) classifier, a decision tree classifier, a nearest neighbor classifier- second classifier.)  

Singaraju does not clearly disclose receiving a response from an external source to a local device and wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space. 
Gandhe disclose a similar system where intent of an utterance is determined where a response is sent from an external source to local device. (Col. 8. Lines 11-20, Server 120 which is the external device sent results from the engine 258 (in the Server 120) to other processing components (local device))  and wherein an anomaly score identifies a distance of a given utterance of the plurality of historic utterances (Col. 7 lines 2-8- thus the confidence score measures the similarity of the sound in the utterance and the models for the language sounds (stored language factors))  in a multidimensional space from a collective average value for the plurality of historic utterances in the multidimensional space, (Col. 29, lines 24-27, Fig. 9A and 9B shows a high dimensional space)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending a response from an external source instead of a local device. The motivation is that the data is still available in case the local device encounters some damages. 

Claim 16, Singaraju in view of Gandhe discloses wherein to rank the plurality of historic utterances according to the anomaly scores further the instructions further enable the processor to:
create a corresponding plurality of first vector representations for each utterance of the historic utterances using a first encoding schema; (Singaraju: Section 0080 multiclass Support Vector machine reads on the schema that is used classifying intents of utterance)
and score the first vector representations to produce a first list of anomalous vector representations sorted by score; (Gandhe: Col. 30, lines 10-19 the form of text sentence are created by using a vector representations). 
 create a corresponding plurality of second vector representations for each utterance of the historic utterances using a second encoding schema; (Gandhe: Col. 30, lines 6-10- thus sentences are mapped to create vector representations using cluster. Understand there a plurality of vector representation-second vector representation)
score the second vector representations to produce a second list of anomalous second vector representations; (Gandhe: Col. 32: Lines 42-46- thus the score of scores with the vector scores reads on scoring the second vector representations) determine utterances that are agreed to be anomalous by comparing the first list with the second list (Gandhe: Col. 31 lines 41-47) and outputting the agreed utterances as anomalous utterances. (Gandhe: Col. 36 lines 1-3- thus the language model based on the audio data/acoustic model output to determine the text corresponding to the utterance)
Claim 17, Singaraju in view of Gandhe discloses wherein scoring the vector representations includes one of determining a cosine distance to a cluster; (Gandhe: Col. 36, lines 15-20- thus Clusters)  training a one-class support vector machine; and training an isolation forest. (Singaraju: Section 0062, lines 2-6- thus machine learning based classifiers are trained using the training samples) 

Claim 18, Singaraju in view of Gandhe discloses  wherein the plurality of historic utterances are selected from a plurality of historic conversations, (Singaraju: Section 0006, lines 7-9- training samples)  wherein each historic utterance is determined to be a root dialog node in an associated conversation. (Singaraju: Section 0065, lines 1-4- thus the first layer of the tree structure reads on the root dialog node, see Fig., 2 that shows the association of the conversation). 

Claim 19, Singaraju in view of Gandhe discloses wherein the plurality of historic utterances include utterances included in a prior iteration of the training dataset used to train a corresponding iteration of the classifier (Singaraju: Section 0059, lines 1-3- thus information between conversations reads on utterances with prior iteration) and live conversations gathered over a time period since the classifier was last trained. (Singaraju: Section 0059, lines 4-6- thus a new conversations over time are also monitored).
Claim 20, Singaraju in view of Gandhe discloses wherein the instructions further enable the processor to retrain the first classifier using the training dataset. (Singaraju: Section 0027, lines 12-15- thus the updated training samples may be retrained) 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lapshina (10789843) discloses an interactive response system combines human intelligence subsystem with artificial intelligence that represents a proxy that selects AI and/or HI resources based on one or more of application criteria, recognition confidence prediction, historical results, recognition of a particular user's utterance, sentiment analysis, and psychographic factors. The proxy can further send information to the dialog manager to adjust the dialog model to tailor the dialog to the user.  
Tomar (20180358005) discloses a system that integrates an STI system with an ASR system, and provides a technique to achieve this combination. The resultant system can maintain a very high accuracy for acoustic input and phrases on which the STI system has been trained, and can extend the general applicability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        06/03/2021.